Citation Nr: 0913247	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  01-02 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the military from 
February 1967 to September 1969.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2000 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
which denied service connection for PTSD.

In August 2005, the Board remanded the claim to the RO, via 
the Appeals Management Center (AMC), for additional 
development and consideration.  In October 2006, the AMC 
issued a supplemental statement of the case (SSOC) continuing 
to deny the claim and returned the file to the Board for 
further appellate review.  The Board then referred the case 
for an independent medical expert (IME) opinion in October 
2007, which was recently procured in October 2008.  The case 
is now ready for appellate review.

In a December 2005 letter, the Veteran's representative 
raised additional claims for service connection for hearing 
loss and tinnitus.  Since neither claim has been adjudicated 
by the RO, they are referred to the RO for appropriate 
development and consideration.  See 38 C.F.R. § 20.200 
(2008); see also Godfrey v. Brown, 7 Vet. App. 398 (1995) 
(the Board does not have jurisdiction over an issue not yet 
adjudicated by the RO).  


FINDING OF FACT

It is just as likely as not the Veteran has PTSD as a result 
of his military service.





CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's 
PTSD was incurred in service.  38 U.S.C.A. §§ 1154, 1110 
(West Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims that he developed PTSD as a result of 
stressful incidents ("stressors") he experienced while 
serving in Vietnam.  For the reasons set forth below, the 
Board finds that the evidence supports his claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection for PTSD, in particular, requires:  [1] a 
current medical diagnosis of this condition in accordance 
with 38 C.F.R. § 4.125(a) (i.e., DSM-IV) (presumed to include 
the adequacy of the PTSD symptomatology and the sufficiency 
of a claimed in-service stressor), [2] credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and [3] medical evidence of a causal relationship 
between current symptomatology and the specific claimed 
in-service stressor(s).  See 38 C.F.R. § 3.304(f).

There is conflicting medical opinions as to whether the 
veteran actually has PTSD.  Evidence supporting such a 
diagnosis includes a 1994 VA examination report, VA treatment 
records dated from 1994 to 2000, psychological evaluations 
conducted in August 1991 and June 1998 in connection with his 
claim for Social Security Administration (SSA) benefits, and 
a September 2005 letter from L.S., a clinical social worker.  
Most recently, an October 2008 IME report opined that the 
Veteran does have PTSD according to DSM-IV criteria, although 
a conclusive diagnosis could not be made.  

On the other hand, other medical professionals were unable to 
conclusively diagnose PTSD.  An April 1998 VA examination 
report lists a provisional diagnosis of PTSD, with some 
question as to whether he had actually experienced the events 
he described.  VA hospitalization records dated in October 
2000 show the veteran was initially admitted for chronic 
severe PTSD and major depression, but later found that he 
lacked the full criteria for PTSD.  An August 2006 VA 
examination report also notes that the veteran does not meet 
the full criteria for a diagnosis of PTSD.  

These conflicting findings reflect that the issue of whether 
the Veteran actually has PTSD is in relative equipoise, i.e., 
about evenly balanced for and against his claim. In these 
situations, the Veteran is given the benefit of the doubt.  
Consequently, resolving all reasonable doubt in the Veteran's 
favor, the Board finds that he has PTSD.  38 C.F.R. § 3.102.  
See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the "benefit- 
of-the-doubt" rule, where there exists "an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter," the veteran shall prevail upon the issue).  
Accordingly, the Board finds that the Veteran has proven the 
first and perhaps most essential element of a current PTSD 
diagnosis.

Since the record contains the requisite current diagnosis of 
PTSD, and the necessary linkage of this diagnosis to a 
claimed stressor in service, resolution of this appeal turns 
on whether there also is credible supporting evidence that 
the claimed stressor in service actually occurred.  In 
adjudicating a claim for PTSD, the evidence necessary to 
establish the occurrence of a stressor during service varies 
depending on whether the Veteran was "engaged in combat with 
the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If 
it is shown through military citation or other appropriate 
evidence that a Veteran engaged in combat with the enemy, and 
the claimed stressors are related to combat, the Veteran's 
lay testimony regarding the reported stressors must be 
accepted as conclusive evidence of their actual occurrence, 
provided the testimony is found to be satisfactory, e.g., 
credible and "consistent with the circumstances, conditions, 
or hardships of such service."  In such cases, no further 
developmental or corroborative evidence is necessary.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) and (f). 

In this case, there is no conclusive evidence that the 
Veteran engaged in combat with an enemy force while in 
Vietnam.  His service personnel records (SPRs) show that he 
served in Vietnam from July 1968 to September 1969 
and was awarded, among other decorations, the National 
Defense Service Medal, the Vietnam Service Medal, the Army 
Commendation Medal, the Good Conduct Medal, and the Vietnam 
Campaign Medal.  However, he was not awarded the Combat 
Infantryman Badge, the Purple Heart Medal, or any other award 
associated with valor or heroism shown while engaged with an 
enemy force.  In fact, there is no indication in his service 
records of participation in campaigns, and his military 
records show that he served as a cook.  So there is no 
evidence confirming his involvement in combat while serving 
in Vietnam.  See VAOPGCPREC 12-99 (October 18, 1999).

Where a determination is made, as in this case, that the 
Veteran did not "engage in combat with the enemy," or that 
the claimed stressor is not related to combat, his lay 
testimony, alone, will not be enough to establish the 
occurrence of the alleged stressor.  Rather, the record must 
contain service records or other corroborative evidence that 
substantiates or verifies his testimony or statements as to 
the occurrence of the claimed stressor.  See West (Carlton) 
v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).

Evidence in this case acknowledges that the Veteran probably 
experienced various stressors in service, which underlie his 
present diagnosis of PTSD.  In a March 2002 report, the U.S. 
Center for Unit Records Research (CURR) indicated the 
Veteran's unit in Vietnam sustained three rocket attacks, 
notably in November 1968 in Phu Bai, in Phu Loi on December 
1968, and on Camp Eagle in January 1969, although no 
casualties or damage was reported due to those incidents.  
Additionally, the National Personnel Records Center (NPRC), a 
military records repository, reported in September 2004 that 
a search of the Veteran's morning reports also revealed 
indications of hostile action but that his file did not 
contain these reports.  

Since these attacks are consistent with the Veteran's 
statements, including the general location and approximate 
dates, it is at least as likely as not that the Veteran was 
present during these attacks.  It is significant that the 
Veteran had previously testified at his April 2001 hearing 
that he had witnessed two fellow soldiers killed in December 
1968, around Christmas time, within days of the verified 
rocket attack.  In other words, although not every detail of 
the incidents has been confirmed, such as the names of 
casualties, verification of rocket attacks and enemy fire 
strongly suggests that he was indeed exposed at least some of 
the alleged events.  Pentecost v. Principi, 16 Vet. App. 124 
(2002).  The Board notes that there need not be corroboration 
of every detail of his participation.  Suozzi v. Brown, 10 
Vet. App. 307, 311 (1997).  

Finally, there is medical evidence of a causal relationship 
between his current symptomatology and the specific claimed 
in-service stressor(s).  See 38 C.F.R.        § 3.304(f); See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Board 
finds the October 2008 IME report to be highly probative 
evidence of a positive nexus to an in-service PTSD stressor.  
Specifically, the independent medical examiner opined, after 
reviewing the record, "it would be as likely as not that his 
PTSD is attributable to events that occurred while he was in 
Vietnam."  

In conclusion, the Board finds that the evidence shows that 
the Veteran has a confirmed diagnosis of PTSD based on 
verified stressors he experiences in service.  According, 
service connection for PTSD is warranted.  In light of the 
favorable outcome, there is no need to discuss whether VA has 
satisfied its duties to notify and assist the veteran with 
his claim pursuant to the Veterans Claims Assistance Act 
(VCAA).  38 U.S.C.A. § 5100 et seq.  See also Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  Even were the Board to 
assume for the sake of argument there has not been VCAA 
compliance, this is inconsequential because the veteran is 
still receiving the requested benefit, regardless, so this 
ultimately would only at most amount to harmless error.  38 
C.F.R. § 20.1102.



ORDER

The claim for service connection for PTSD is granted.




____________________________________________
DOUGLAS E. MASSEY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


